Citation Nr: 1446338	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-27 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for chronic low back strain. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus and, if so, whether service connection is warranted. 

4.  Entitlement to service connection for headaches. 

5.  Entitlement to service connection for traumatic brain injury (TBI).

6.  Entitlement to service connection for a right shoulder rotator cuff tear, to include as secondary to the Veteran's now service-connected low back disability.

7.  Entitlement to service connection for a left shoulder rotator cuff tear, to include as secondary to the Veteran's now service-connected low back disability.

8.  Entitlement to service connection for a right knee disability, to include as secondary to the Veteran's now service-connected low back disability.

9.  Entitlement to service connection for a left knee disability, to include as secondary to the Veteran's now service-connected low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from October 1963 to October 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, dated in August 2010, June 2013, and July 2013.  

The Board notes that the June 2013 rating decision denied the Veteran's petition to reopen his previously denied claims of entitlement to service connection for left and right shoulder rotator cuff tears.  Subsequently, in July 2013, a special review of the Veteran's file was mandated, and later that month, the RO issued another rating decision continuing the denial of the Veteran's petition to reopen his previously denied claims for service connection for left and right shoulder rotator cuff tears. 

With regard to the Veteran's left and right shoulder disability claims, the Board notes that the RO characterized the issues on appeal as applications to reopen previously denied claims of entitlement to service connection for left and right shoulder rotator cuff tears based on the receipt of new and material evidence.  The Board also notes that the Veteran's claim of entitlement to service connection for left and right shoulder rotator cuff tears was initially denied by the RO in a Rating Decision dated in August 2010.  The Veteran was notified of the August 2010 rating decision and his appellate rights by a letter dated October 20, 2010.  Significantly, however, on October 18, 2011 (i.e., within the one year appeal period), the Veteran submitted new and material evidence relevant to his shoulder disability claims.  See Orthopaedic Center of the Rockies treatment note dated December 2009; Fort Collins MRI report dated December 2009.  In this regard, the Board highlights that, if new and material evidence is received during an applicable appellate period following an RO decision (one year for a rating decision), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that VA must evaluate submissions received during the relevant appeal period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim).  Because the Board finds the newly submitted treatment records to constitute new and material evidence pertinent to the shoulder disability issues on appeal, pursuant to 38 C.F.R. § 3.156(b), this newly submitted evidence will be considered as having been filed in connection with the Veteran's pending February 2010 claim and the shoulder disability issues on appeal are as characterized on the cover page.  See 38 C.F.R. § 3.156(b) (2013).  

Similarly, with regard to the Veteran's headache claim, the Board notes that the RO characterized the issue on appeal as an application to reopen his previously denied claim of entitlement to service connection for headaches based on the receipt of new and material evidence.  The Board also notes that the Veteran's claim of entitlement to service connection for headaches was initially denied by the RO in a Rating Decision dated in August 2010.  The Veteran was notified of the August 2010 rating decision and his appellate rights by a letter dated October 20, 2010.  Significantly, however, on October 18, 2011 (i.e., within the one year appeal period), the Veteran submitted new and material evidence relevant to his headache claim.  See Veteran's statement received in October 2011 (noting that although his in-service head injury was evaluated as a scar, he was not concerned with the scar; he was concerned with the injury under his service-connected scar, which he asserted had been causing recurrent headaches since service).  Because the Board finds this newly submitted evidence to constitute new and material evidence pertinent to the headache issue on appeal, pursuant to 38 C.F.R. § 3.156(b), this newly submitted evidence will be considered as having been filed in connection with the Veteran's pending February 2010 claim and the headache issue on appeal is as characterized on the cover page.  See 38 C.F.R. § 3.156(b) (2013).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for (1) bilateral hearing loss; (2) tinnitus; (3) headaches; (4) TBI; (5) a right shoulder disability, including as secondary to his now service-connected low back disability; (6) a left shoulder disability, including as secondary to his now service-connected low back disability; (7) a right knee disability, including as secondary to his now service-connected low back disability; and (8) a left knee disability, including as secondary to his now service-connected low back disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed low back strain was noted upon entry into service and the medical evidence of record indicates that this pre-existing disorder was aggravated by the Veteran's period of active service.

2.  The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus were denied by an unappealed August 2010 rating decision.  

3.  The evidence received since the August 2010 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claims for entitlement to service connection for bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  Service connection for chronic low back strain based on aggravation of a pre-existing disability is warranted.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).

2.  The August 2010 rating decision, which denied entitlement to service connection for bilateral hearing loss and tinnitus, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  New and material evidence having been submitted, the claims for entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has 
a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  With regard to the Veteran's petitions to reopen his previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus, the Board is herein reopening and remanding these issues for further development.  Similarly, with regard to the Veteran's claims for entitlement to service connection for headaches, TBI, a right shoulder disability, a left shoulder disability, a right knee disability, and a left knee disability, the Board is remanding these issues for further development.  Thus, no further discussion of VA's responsibilities under the VCAA is necessary at this time.  

II.  Service Connection

The Veteran essentially contends that he had a pre-existing back injury (diagnosed as a chronic low back strain) when he entered service in October 1963, which was aggravated by all of the physical activity he was required to do during his military service.  See Veteran's February 2010 and December 2011 claims.  In this regard, he has reported that he first injured his back in a car accident in April 1960 (i.e., more than three years prior to his entry into service), when the convertible he was driving rolled over several times on a country road before landing on his neck / back.  See Veteran's October 2011 statement.  He has further reported that, following this pre-service injury, he was required to wear a back brace and was advised by his physicians not to do any heavy lifting.  See Veteran's October 2011 statement.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2011); Wagner v. Principi, 370 F.3d 1089, 1090 (Fed. Cir. 2004).  

If a disorder is noted upon entrance into service, then (1) the Veteran is not presumed to be sound, and (2) depending on the type of the Veteran's service, the presumption of aggravation under 38 U.S.C.A. § 1153 may apply.  For claims based on a period of active duty, if the claimed condition was noted upon entry into service and there is evidence showing that there was an increase in disability during such service, then the presumption of aggravation is triggered.  See Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed Cir. 1994). 

In this case, the evidence shows that the Veteran was noted to have "chronic low back strain" on his May 1963 Pre-Induction Report of Medical Examination.  Moreover, the May 1963 Report of Medical Examination contains an October 1963 addition confirming the diagnosis of chronic low back strain and noting a PULHES profile of "2" for the Veteran's back.  See Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) (noting "'L' or 'lower extremities' includes 'the feet, legs, pelvic girdle, lower back musculature, and the lower spine (lower lumbar and sacral) in regard to strength, range of motion, and general efficiency").  Accordingly, because the Veteran's chronic low back strain was noted as a defect, infirmity, or disorder at the time of his examination, acceptance, and enrollment into active military service, the presumption of soundness does not apply, and service connection may only be established on the basis of aggravation.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(a), 3.304(b), 3.306.

Accordingly, because the claimed condition was noted upon entry into service, the presumption of aggravation will be triggered if there is evidence showing that there was an increase in disability during such service.  In this case, the evidence shows that there was an increase in the Veteran's low back strain during service.  In making this determination, the Board notes that the Veteran received treatment for neck and low back pain during service.  See July 1964 service treatment record.  The Board also finds it significant that, during the Veteran's August 2010 VA examination, the examiner reported that it appeared that the Veteran's pain increased during his military service without the use of a spinal brace.  In this regard, the examiner noted that the Veteran was only able to complete his duties and return to a relatively active occupation following service with the persistent use of analgesics.  As such, the examiner provided the opinion that, based on the increased pain that developed in service, the Veteran's spine condition was aggravated by his time in service.  

Therefore, because the Veteran's chronic low back strain was noted upon entry into service and because there is evidence showing that there was an increase in disability during such service, the presumption of aggravation is triggered.  See Wagner, 370 F.3d at 1096; Jensen, 19 F.3d at 1417.  In such situations, the burden then shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153); see also Jensen, 19 F.3d at 1417.  This requires the government to show by "clear and unmistakable" evidence that any increase in disability was due to the natural progress of the condition.  See Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); see also 38 C.F.R. § 3.306(b).  In other words, a preexisting injury or disease noted upon entry into active military, naval, or air service will be considered to have been aggravated by such service where there is an increase in disability during service, unless there is clear and unmistakable evidence that any increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; see also Cotant, 17 Vet. App. at 130-32; Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  

Here, the Board finds that there is simply no "clear and unmistakable evidence" that the in-service increase in disability of the Veteran's pre-existing chronic low back strain is due solely to the natural progress of the disease.  To the contrary, insofar as the August 2010 VA examiner found that the Veteran's spine condition was aggravated by his time in service, the evidence shows that the increase in the Veteran's chronic low back strain is related to such service.  Therefore, the presumption of aggravation has not been rebutted in this case and the Veteran's preexisting chronic low back strain, which was noted upon entry into active service, is found to have been aggravated by his military service.  Accordingly, service connection for chronic low back strain is granted based on aggravation of this pre-existing disability.  

III. New and Material Evidence

With regard to his bilateral hearing loss and tinnitus, the Veteran contends that these conditions were caused by, or are related to, his noise exposure during service.  See, e.g., Veteran's December 2011 claim.  The Veteran also contends that his tinnitus, which he describes as a recurrent "cricket-like" sound, has persisted since service.  See August 2010 VA audiological examination report.  

The Veteran's claims of entitlement to service connection for hearing loss and tinnitus were initially denied by an August 2010 rating decision on the grounds that there was no evidence showing that these conditions were incurred during or caused by military service.  In making this determination, the RO noted that the Veteran's service treatment records were silent for complaints of, treatment for, or a diagnosis of hearing loss and/or tinnitus.  The RO also found that the Veteran's entrance and separation examinations showed normal hearing.  Finally, the RO noted the August 2010 VA examiner's opinion that, insofar as the Veteran's induction and separation examinations showed normal hearing, it was less likely than not that the Veteran's military noise exposure contributed to his hearing loss.   

At the time of the August 2010 rating decision, the evidence of record consisted of the Veteran's service treatment records, the Veteran's February 2010 claim, private treatment records dated from August 2009 to April 2010, an August 2010 VA audiological examination report, and an August 2010 lumbosacral spine examination report.  The Veteran was notified of the August 2010 rating decision and his appellate rights by a letter dated October 20, 2010; however, he did not appeal and no new medical records relevant to hearing loss and/or tinnitus were associated with the claims file during the one year appeal period.  Therefore, the August 2010 rating decision is final as to the evidence of record at that time.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Thereafter, in December 2011, the Veteran filed a request to reopen his previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  

Evidence obtained since the August 2010 rating decision includes VA treatment records dated from August 2010 to August 2013, additional private treatment records dated from April 2009 to August 2011, the Veteran's December 2011 claim, statements from the Veteran received in October 2011 and July 2013, and a statement from the Veteran's representative dated in May 2013.  Significantly, on his December 2011 claims form and in his July 2013 statement, the Veteran reported that, while working as a radio operator during service, he was exposed to noise from teletyping and wearing headphones with loud "squelching, squealing, and [static]" for approximately 10 to 20 hours per day.  Similarly, in his October 2011 statement, the Veteran again reported extreme noise exposure as a radio operator during service.  Further, in his May 2013 statement, the Veteran's representative asserted that the Veteran had shifts in his hearing acuity during service that had not previously been considered.  

The Board finds that this evidence is new in that it was not before agency decision makers at the time of the August 2010 rating decision, and is not duplicative or cumulative of evidence previously of record.  This evidence is also material insofar as it relates to a previously unestablished fact necessary to substantiate the Veteran's claim; specifically, a more complete picture of the nature and extent of the Veteran's in-service noise exposure and evidence relating to the possible in-service incurrence of hearing loss and/or tinnitus.  In this regard, the Board highlights that the credibility of evidence is to be presumed for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The additional evidence being both new and material, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

Service connection for chronic low back strain is granted based on aggravation of a pre-existing disability. 

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened. 
REMAND

The Veteran also seeks entitlement to service connection for: (1) bilateral hearing loss; (2) tinnitus; (3) headaches; (4) TBI; (5) a right shoulder disability, including as secondary to his now service-connected low back disability; (6) a left shoulder disability, including as secondary to his now service-connected low back disability; (7) a right knee disability, including as secondary to his now service-connected low back disability; and (8) a left knee disability, including as secondary to his now service-connected low back disability.  Before the Board can adjudicate these claims, however, additional development is required.  The Board will discuss each of its reasons for remand in turn. 

I.  VA Examinations

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

A.  Hearing Loss and Tinnitus

As noted above, the Veteran contends that service connection for bilateral hearing loss and tinnitus is warranted because these conditions were caused by, or are related to, his noise exposure during service.  See, e.g., Veteran's December 2011 claims form.  The Veteran also contends that his tinnitus, which he describes as a recurrent "cricket-like" sound, has persisted since service.  See August 2010 VA audiological examination report.  

The Board finds that another VA medical examination and opinion assessing whether the Veteran's bilateral hearing loss and/or tinnitus were either incurred during or aggravated by his military service is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded a VA audiological examination in August 2010, and at that time, the examiner provided the opinion that it was less likely than not that the Veteran's military noise exposure contributed to his current hearing loss or tinnitus.  In support of this opinion, the examiner noted that the Veteran's hearing remained within normal limits during service with no pattern of noise induced damage or decrease.  

Significantly, however, for the following reasons, the Board finds the August 2010 VA examiner's opinion to be inadequate for rating purposes.  First, based on the rationale provided, the examiner's opinion appears to be based solely on a finding that the Veteran's in-service audiological examinations, including his July 1965 separation examination, showed hearing within normal limits.  In this regard, the Board highlights that when audiometric test results at a service member's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Additionally, the Board notes that, in providing her opinion, the August 2010 examiner did not discuss any shifts in the Veteran's hearing acuity during service.  In this regard, the Board notes that there were some minor shifts in the Veteran's hearing acuity when comparing his audiological test results from May 1963 to July 1965, including slight worsening at 2000 Hertz and 4000 Hertz in the right ear, as well as slight improvements in hearing acuity at 500 Hertz bilaterally, 1000 Hertz in the right ear, and 2000 Hertz in the left ear.  Specifically, the record reflects that at the time of the Veteran's pre-induction examination in May 1963, audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ1



500
1000
2000
3000
4000
RIGHT
25
20
5
XX
0
LEFT
20
10
15
XX
10

Thereafter, at his separation examination in July 1965, audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
XX
5
LEFT
15
10
10
XX
10

In this regard, although the August 2010 VA examiner reported that the Veteran had no pattern of noise induced damage or decrease during service, she failed to address these shifts in hearing acuity during service.  

With regard to the Veteran's tinnitus, although the August 2010 VA examiner noted the Veteran's reports that he first began experiencing tinnitus during service and has continued to experience such symptomatology since service in her introductory remarks of the examination report, she appears to have failed to consider these reports when rendering her opinion and instead relied solely on a finding that the Veteran's in-service audiological examinations showed hearing within normal limits.  In this regard, the examiner failed to provide an opinion as to whether this disability first manifested / was incurred during service.  

As such, because the August 2010 VA examiner's opinion is based solely on the absence of hearing loss during service, fails to address any of the Veteran's hearing threshold shifts during service, and does not address the Veteran's contentions regarding the possible in-service incurrence of tinnitus, the Board finds the August 2010 VA medical opinion to be inadequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports).  Accordingly, the Board finds that another examination and medical opinion assessing the etiology of the Veteran's bilateral hearing loss and tinnitus is necessary to make a determination in this case.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

B.  Headaches

The Veteran contends that service connection for headaches is warranted because his recurrent headaches are caused by, or related to, an in-service head injury in which he hit his head on the door of a truck (i.e., the same head injury that resulted in a laceration on his scalp).  See Veteran's December 2011 claim and July 2013 statement.  In this regard, the Board notes that service connection is in effect for the Veteran's residual scar, status post scalp laceration, effective February 26, 2010.  See March 28, 2011 Rating Decision.  

The Board finds that another VA examination assessing whether the Veteran has a headache condition that was either (1) incurred during or aggravated by his military service, or (2) is caused or aggravated by his service-connected residual scar, status post scalp laceration, is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded a VA headache examination in June 2013, and that at that time, the examiner diagnosed the Veteran with tension headaches.  Significantly, however, the examiner failed to provide an opinion as to the etiology of the Veteran's currently diagnosed tension headaches.  As such, the examination report is not adequate for rating purposes, and this matter must be remanded.  See 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  

C.  TBI

The Veteran also contends that service connection is warranted for residuals of TBI.  Specifically, he contends that he currently has residuals from an in-service head injury in which he hit his head on the door of a truck (i.e., the same head injury that resulted in a laceration on his scalp).  See Veteran's December 2011 claim and July 2013 statement.  In this regard, the Board again notes that service connection is in effect for the Veteran's residual scar, status post scalp laceration, effective February 26, 2010.  See March 28, 2011 Rating Decision.  Significantly, however, the Veteran has reported that although his in-service head injury was evaluated as a scar, he was not concerned with the scar; he was concerned with the injury under his service-connected scar, which he asserts has been causing persistent headaches since service.  See Veteran's October 2011 statement. 

The Board finds that another VA examination assessing whether the Veteran has residuals of TBI that were either incurred during or aggravated by his military service is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded a VA TBI examination in June 2013.  Significantly, however, the Board finds that the results of the June 2013 VA TBI examination are internally inconsistent, thereby rendering the examination inadequate for rating purposes.  In this regard, the Board notes that, in the "Diagnosis" section of the examination report, the June 2013 VA examiner provided the opinion that the Veteran did not now have, or ever has had, a TBI or any residuals of a TBI.  Additionally, in the "Medical Opinion" section of the examination report, the examiner noted that the Veteran does not have a current diagnosis of a head injury.  Significantly, however, in the "Residuals" section of the examination report, the examiner went on to report that the Veteran did in fact have residuals attributable to a TBI, to include headaches.  As such, the findings and opinions of the June 2013 VA examiner appear to be in contradiction with each other.  Accordingly, given these discrepancies, the Board finds that another VA examination is necessary to resolve any inconsistencies in the record and to assess whether the Veteran currently has any residuals of a TBI that were either incurred during or aggravated by his military service.  See 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  

D.  Left and Right Shoulder Rotator Cuff Tears

The Veteran essentially contends that service connection for a bilateral shoulder disability is warranted because this condition was either caused or aggravated by his frequent overuse during service while doing push-ups, or is caused or aggravated by his now service-connected chronic low back strain, which as discussed above, has herein been granted.  See, e.g., Veteran's claims dated February 2010 and December 2011.    

The Board finds that a VA examination assessing whether the Veteran's left and right shoulder rotator cuff tears were either (1) incurred during or aggravated by his military service, or (2) caused or aggravated by his now service-connected low back strain, is warranted in this case.  In making this determination, the Board notes that the evidence reflects that the Veteran has a current diagnosis of a left shoulder cuff tear arthroplasty and a right should cuff tear arthroplasty.  See, e.g., private treatment records dated December 2009, January 2010, and February 2010.  As such, because there is competent evidence showing that the Veteran is currently diagnosed with bilateral shoulder cuff tears, the Board finds that the first McLendon element has been satisfied.  

Turning to the second McClendon element, the Board acknowledges that the Veteran's service treatment records are devoid of evidence of treatment for his left and/or right shoulder.  Significantly, however, the Veteran has consistently reported that he was required to do many push-ups during basic training / military service and has asserted that in order to protect his back (i.e., to alleviate the pain caused by his pre-existing lumbar strain) while completing these exercises, he overused his shoulder muscles, resulting in long term damage to his rotator cuffs.  See Veteran's December 2011 claim and July 2013 statement.  In this regard, the Board notes that the Veteran is competent to report that he was required to do many push-ups during service and that he suffered from bilateral shoulder pain following these exercises during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of her personal knowledge).  Accordingly, the Board finds that the second McLendon element has been satisfied.   

Further, turning to the third McLendon element, as just discussed, the Veteran has asserted that his current shoulder disability is a result of doing many push-ups during service while having a low back disability.  The Veteran has also asserted that his current shoulder disability is caused or aggravated by his now service-connected low back disability insofar as he continues to overuse his shoulders in an effort to protect his back while doing heavy lifting.  See August 2010 VA spine examination.  Accordingly, the Board finds that there is evidence of record indicating that the Veteran's current bilateral shoulder disability may be associated with his military service and/or his service-connected low back disability, thereby satisfying the third McLendon element.  

Significantly, however, because there is insufficient medical evidence of record addressing whether the Veteran has a shoulder disability that was incurred during or aggravated by his military service, or is caused or aggravated by his service-connected low back disability, a VA examination and medical opinion addressing the etiology of this disability is necessary for the Board to make a decision in this case.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

E.  Left and Right Knee Disabilities

The Veteran essentially contends that service connection for a left and right knee disability is warranted because this disability was either caused or aggravated by his frequent overuse during service while marching, or was caused or aggravated by his now service-connected chronic low back strain.  See, e.g., Veteran's claims dated February 2010 and December 2011.    

The Board finds that a VA examination assessing whether the Veteran has a left and/or right knee disability that was either (1) incurred during or aggravated by his military service, or (2) caused or aggravated by his now service-connected low back strain, is warranted in this case.  In making this determination, the Board notes that the evidence reflects that, since 2009, the Veteran has received private treatment for both of his knees, including treatment for end-stage osteoarthritis of both knees.  See, e.g., private treatment records dated April 2009, July 2009, and August 2009.  The record also reflects that the Veteran underwent bilateral total knee arthroplasty in April 2009 as a result of this disability.  See April 2009 Poudre Valley Health System treatment record.  As such, because there is competent evidence showing that the Veteran is currently diagnosed with bilateral knee disabilities, the Board finds that the first McLendon element has been satisfied.  

Turning to the second McClendon element, the Board acknowledges that, aside from the Veteran's own reported history upon entry into service that he had occasional knee trouble (i.e., occasional knee locking) following a car accident in April 1960, the Veteran's service treatment records are devoid of evidence of treatment for his left and/or right knee.  See May 1963 Pre-Induction Report of Medical History Report.  Significantly, however, the Veteran has reported that he overused his knees during service as a result of frequent marching during basic training / military service.  See Veteran's December 2011 claims form.  In this regard, the Board notes that the Veteran is competent to report that he was required to frequently march during service and that he suffered from knee pain following such exercise during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of her personal knowledge).  Accordingly, the Board also finds that the second McLendon element has been satisfied.   

Further, turning to the third McLendon element, as just discussed, the Veteran has asserted that his current left and right knee disability was either caused or aggravated by marching during service while having a low back disability, or in the alternative, is caused or aggravated by his low back disability, which as discussed above, is now service connected.  See Veteran's claims dated February 2010 and December 2011.  Based on these assertions, the Board finds that there is evidence of record indicating that the Veteran's current bilateral shoulder disability may be associated with his military service and/or his service-connected low back disability, thereby satisfying the third McLendon element.  

Significantly, however, because there is insufficient medical evidence of record addressing whether the Veteran has a bilateral knee disability that was incurred during or aggravated by his military service, or is caused or aggravated by his service-connected low back disability, a VA examination and medical opinion addressing the etiology of his left and right knee disabilities is necessary for the Board to make a decision on these claims.  See McLendon v. Nicholson,  20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

II.  Medical Records

As this case must be remanded for the foregoing reasons, on remand, copies of any recent private and/or VA treatment records regarding the Veteran's bilateral hearing loss, tinnitus, headaches, TBI, left and/or right shoulder rotator cuff tears, and left and/or right knee disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In this regard, the Board notes that the most recent VA treatment records on file are dated in August 2013.  Additionally, the Board notes that the most recent private treatment records on file are from Poudre Valley Health System, dated in April 2009; Dr. Bruce, dated in May 2009; the Arthritis/Rheumatology Clinic of Northern Colorado, dated in January 2010; the Orthopaedic Center of the Rockies, dated in July 2010; Dr. Shell, dated in June 2011; and the Mallory Osteopathic Family Practice, dated in August 2011.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any needed assistance from the Veteran, obtain all private treatment records pertaining to the Veteran's treatment for bilateral hearing loss, tinnitus, headaches, TBI, left and/or right shoulder cuff tears, and left and/or right knee disabilities, including records from: 

(a) Poudre Valley Health System, dated since April 2009; 

(b) Dr. Bruce, dated since May 2009; 

(c) Arthritis/Rheumatology Clinic of Northern Colorado, dated since January 2010; 

(d) Orthopaedic Center of the Rockies, dated since July 2010; 

(e) Dr. Shell, dated since June 2011; and 

(f) Mallory Osteopathic Family Practice, dated since August 2011.  

All reasonable attempts to obtain such records should be made and documented.  

2.  Obtain a complete copy of the Veteran's treatment records from the VA Medical Center (VAMC) in Fort Collins, Colorado, dated since August 2013.  All reasonable attempts to obtain such records should be made and documented.  

3.  After the development requested in items (1) and (2) is complete, review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records.  All reasonable attempts to obtain such records should be made and documented.  

4.  After the development requested in items (1) through (3) is complete, schedule the Veteran for an audiological examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss and/or tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury, including exposure to noise during service.  In doing so, the examiner should discuss the significance, if any, of the fact that, comparing the Veteran's audiological test results from May 1963 to July 1965, the Veteran had minor shifts in his hearing acuity during service.  

For the purposes of this remand, the examiner should accept as true the Veteran's statements to the effect that he was exposed to noise from teletyping and wearing headphones with load "squelching, squealing, and [static]" for approximately 10 to 20 hours per day while working as a radio operator, as well as exposure to noise from small arms and 50 caliber machine guns, during service.  See Veteran's December 2011 claim and July 2013 statement; August 2010 VA audiological examination report.  The examiner should also accept as true the Veteran's statements to the effect that he has experienced recurrent "cricket-like" tinnitus since service.  See August 2010 VA audiological examination report. 

Finally, in providing his/her opinion, the examiner should reconcile his/her findings with the other medical opinions of record, including the opinion of the August 2010 VA examiner that the it was less likely than not that the Veteran's military noise exposure contributed to his current hearing loss or tinnitus.    

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

5.  After the development requested in items (1) through (3) is complete, schedule the Veteran for an examination to determine the nature and etiology of his claimed headache disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any headache disability present.  

If a headache disability is identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service head injury in April 1965 when he hit his head on the door of a truck.  

For the purposes of this remand, the examiner should accept as true the Veteran's statements to the effect that he has experienced recurrent headaches since this in-service head injury.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected residual scar, status post scalp laceration, either (a) caused or (b) aggravated any current headache disorder.  In this special context, the Board notes that "aggravation" has occurred when it has been medically determined that the Veteran's headache disorder has undergone an identifiable permanent increase in severity that was proximately due to his service-connected residual scar, status post scalp laceration.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

6.  After the development requested in items (1) through (3) is complete, schedule the Veteran for an examination to determine the nature and etiology of his claimed residuals of TBI.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any residuals of TBI that are present.  

If any residuals of TBI are identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's in-service head injury in April 1965 when he hit his head on the door of a truck.  

In providing his/her opinions, the examiner should reconcile his/her findings with the other medical opinions of record, including the findings of the June 2013 VA examiner. 

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

7.  After the development requested in items (1) through (3) is complete, schedule the Veteran for an examination to determine the nature and etiology of his claimed left and right shoulder disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any left and/or right shoulder disability present.  

If a left and/or right shoulder disability is identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  For the purposes of this remand, the examiner should accept as true the Veteran's statements to the effect that he experienced shoulder pain following heavy lifting during service (i.e., when he was required to do push-ups with a low back strain).  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected low back disability either (a) caused or (b) aggravated any current shoulder disability.  In this special context, the Board notes that "aggravation" has occurred when it has been medically determined that the Veteran's shoulder disability has undergone an identifiable permanent increase in severity that was proximately due to his service-connected low back disability.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

8.  After the development requested in items (1) through (3) is complete, schedule the Veteran for an examination to determine the nature and etiology of his claimed left and right knee disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any left and/or right knee disability present.  

If a left and/or right knee disability is identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  For the purposes of this remand, the examiner should accept as true the Veteran's statements to the effect that he experienced knee pain following heavy marching during service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected low back disability either (a) caused or (b) aggravated any current knee disability.  In this special context, the Board notes that "aggravation" has occurred when it has been medically determined that the Veteran's knee disability has undergone an identifiable permanent increase in severity that was proximately due to his service-connected low back disability.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

9.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


